Citation Nr: 0927480	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to open 
a claim for service connection for lumbar spine stenosis, to 
include as secondary to the Veteran's service-connected 
malaria; and if so, whether the claim should be granted.

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
November 1946.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and November 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied a 
compensable rating for malaria, and denied service connection 
for degenerative joint disease of the bilateral knee and 
shoulders as well as denied service connection for lumbar spine 
stenosis.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In September 2006, the Veteran's representative withdrew the 
Veteran's request for a Travel Board Hearing.  Therefore, no 
hearing was provided to the Veteran.

The issue of entitlement to service connection for lumbar spine 
stenosis, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for spine stenosis was denied in an unappealed May 2003 rating 
decision.

2.  The evidence received since the May 2003 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  Throughout the applicable period, there is no medical 
evidence of record indicating that that Veteran has ever had an 
active relapse of malaria confirmed by the presence of malarial 
parasites in blood smears, or damage to his liver or 
spleen or any other residuals, subsequent to a relapse of 
active malaria.

4.  Degenerative joint disease of the bilateral knees and 
shoulders were not incurred or aggravated during active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for lumbar spine stenosis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The schedular criteria for a compensable evaluation for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 
Diagnostic Code 6304 (2008).

3.  The criteria for service connection for degenerative joint 
disease of the bilateral knees and shoulders are not met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23353 (Apr. 30, 2008) (effective for claims pending 
on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in August 2005.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   Thus, 
the content of the letter provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in Pelegrini 
and the second and third elements outlined in Dingess, via 
letters sent in August and October of 2005.  He did not receive 
VCAA notice on the fourth or fifth Dingess elements.  The claim 
for entitlement to service connection for degenerative joint 
disease of the bilateral knees and shoulders is being denied; 
therefore, no effective dates or ratings are being assigned.  
He is therefore not prejudiced by the absence of notice on 
those elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-9 
(Fed. Cir. 2007) (prejudice does not exist from absent notice 
where the benefit could not be awarded as a matter of law).

With regard to the claim for service connection for lumbar 
spine stenosis, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for spine stenosis.  Therefore, the Veteran requires no further 
assistance to substantiate this aspect of his claim.

Vazquez-Flores Notification

With regard to the Veteran's claim for a compensable rating for 
malaria, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening 
or increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the Secretary 
must provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant DCs, which typically 
provide for a range in severity of a particular disability from 
0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The October 2005 letter told the Veteran that to substantiate 
his claim he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

The Veteran has not received notification that evidence showing 
the effect of his disabilities on his daily life and employment 
would aid in substantiating his claim.  Any notice error will 
be presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law." Sanders v. Nicholson, 
487 F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect.  McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the 
essential fairness of the adjudication.  Id.; Parker v. Brown, 
9 Vet. App. 476 (1996); Intercargo Ins. Co. v. United States, 
83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not 
affect the "essential fairness" of the adjudication by 
preventing a claimant's meaningful participation in the 
adjudication of the claim, then it is not prejudicial.  
McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 435-7 
(2006).

The issue currently before the Board is entitlement to a 
compensable rating for malaria.  The criteria necessary for 
entitlement to a higher disability rating is satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life.  The relevant 
rating criteria does not require specific limitation of motion.  
Based on the veteran's arguments and those of his 
representative, the Board finds that the Veteran was aware from 
the notice what was needed to substantiate his claim.  He had 
months and years after receiving this information in which to 
submit evidence, advance arguments, and offer testimony.  He 
thus, had a meaningful opportunity to participate in the 
adjudication of his claim after receiving actual notice.  The 
Veteran was accordingly made aware of the requirements for 
increased evaluations pursuant to Vazquez-Flores.

Duty to Assist

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in November and August 
of 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran claims that some service treatment records are 
missing from his file.  In August 2005, the Veteran claimed 
that he received a letter from NPRC stating that records were 
missing due to being lost in the July 1973 fire.  The letter 
enclosed by the Veteran is general in nature and states that 
his records could not be found or they were lost in the July 
1973.  Despite this general letter, the Board will apply the 
heightened duty to this case.  Destruction of service treatment 
records creates a heightened duty on the part of VA to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision.  
Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  VA is also obligated to search 
alternate sources of records. Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

VA has obtained some of the Veteran's service treatment 
records, but it is reasonably certain that further efforts to 
obtain the Veteran's service treatment records would be futile.  
38 U.S.C.A. § 5103A.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's assistance requirements.  

Examinations

The Board notes that while the Veteran has not been provided a 
VA examination with respect to his claims for service 
connection for degenerative joint disease of his knees and 
shoulders, the Board finds that an examination is not necessary 
in this case.  Under the VCAA, VA is obliged to provide an 
examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The Court has 
held that the threshold for getting an exam is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the medical evidence of record establishes that the 
Veteran currently has degenerative joint disease of his 
shoulders and knees, the Veteran has not submitted competent 
evidence that his knees or shoulder disabilities may be 
associated with service.  Although a claimant's statements may 
sometimes be enough to satisfy this element, the Veteran has 
not reported a continuity of symptomatology following his 
period of active duty service more than sixty years ago, and 
there is no other competent evidence that his current 
disabilities may be related to service.  As the record also 
contains sufficient information to make a decision on the 
Veteran's claims, the Board finds that a VA examination is not 
necessary in this case.  

The Board also acknowledges that the Veteran's representative 
noted in a February 2007 statement that that Veteran's malaria 
was worse and that there is enough evidence to warrant another 
examination.  No evidence was provided as to how the Veteran's 
malaria was worse.  Under 38 USCA 5107(a), a claimant has a 
duty to provide evidence in support of a claim.  The claimant 
will at times have some responsibility to submit evidence 
corroborating his eligibility for a claimed benefit.  Skoczen 
v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  Here, the Veteran 
has submitted no evidence that he has had any relapse of 
malaria.  The Veteran also did not report any relapses of 
malaria during his VA examination.  The Board does not find 
that there enough evidence to warrant another VA examination.  
Therefore, a decision will be made based on the evidence of 
record.  

The Board acknowledges that the Veteran's claims file was not 
provided to the examiner for his review.  The Board finds that 
despite this error, the VA examination was adequate for rating 
purposes as it addressed the Veteran's current symptoms and the 
current rating criteria.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.  There is no reported evidence that has not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.

Reopening the Claim for service connection for lumbar spine 
stenosis

In May 2003, the RO denied entitlement to service connection 
for lumbar spine stenosis.  The RO based its decision on the 
fact that there was no evidence showing lumbar spine stenosis 
during the Veteran's military service, no evidence showing that 
it was related to service-connected malaria or that his current 
disability was related to his military service.  A notice of 
disagreement was not received within one year of the notice of 
that decision.  Final decisions can be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted evidence 
was found to be insufficient; (3) evidence on an element where 
the appellant did not have to submit evidence until a decision 
of the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The subsequently received evidence includes an August 2005 VA 
examination for the Veteran's lumbar spine stenosis and VA 
outpatient treatment records.  This evidence pertains to an 
element of the claim that was previously found to be lacking.  
As such, the evidence is new and material and the claim for 
service connection for lumbar spine stenosis is reopened.

Compensable Rating for Malaria

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but the higher of 
two evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2008).  All 
reasonable doubt is resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Analysis

The record reflects that, in a January 1947 rating decision, 
the RO granted service connection for malaria and assigned a 
noncompensable rating.  

In July 2005, the RO received the Veteran's current claim for a 
compensable rating for his service-connected malaria.  

The Veteran's service-connected residuals of malaria are 
assigned a noncompensable rating under Diagnostic Code 6304.  
38 C.F.R. 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 
6304, a 100 percent disability rating is warranted for malaria 
as an active disease.  Id.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Id.  
Thereafter, residuals such as liver or spleen damage are rated 
under the appropriate system.  Id.

At the Veteran's November 2005 VA examination, the Veteran 
denied ever having recurrence of the malaria since the episode 
in 1945.  He denied any further treatment for this condition or 
any current symptoms.  He denied weight loss, fevers, chills or 
history of liver or spleen damage.  He denied any immune system 
disease, frequent infections or history of malignancies.  Blood 
and urine tests were conducted.  The examiner concluded that 
the Veteran had a history of malaria but with no recurrence and 
was asymptomatic.  

The Veteran's recent treatment records do not show treatment 
for or a diagnosis of malaria.  

Upon review of the probative and competent medical evidence of 
record, the Board is of the opinion that a compensable rating 
for the Veteran's service-connected malaria is not warranted.  
Significantly, the Board notes that, under Diagnostic Code 
6304, relapses of malaria must be confirmed by the presence of 
malarial parasites in blood smears.  However, in the present 
case, there is no evidence of relapses of malaria.  Further, 
the recent VA examination findings, and medical records, are 
negative for any current impairment attributable to the 
Veteran's malaria.  In the absence of any current impairment, a 
compensable rating is not warranted.  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable evaluation.  
38 C.F.R. § 4.31 (2008).

The Veteran, as a lay person without medical training, does not 
meet the burden of presenting competent evidence as to medical 
cause and effect, or a diagnosis, merely by presenting his own 
statement.  While the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain, he 
is not capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Here, the Veteran 
claims that he takes over-the-counter medication for his 
malaria.  No further information was provided.  There is no 
evidence showing, and the Veteran does not assert, that he has 
medical training to provide competent medical evidence as to 
severity of his service-connected malaria or treatment for it.

The Board acknowledges that the Veteran stated in April 2006 
that he never denied recurrence of malaria; however, the 
Veteran had never provided any other information about the 
recurrence of malaria or symptoms that he experiences.  During 
the examination, he did not report any symptoms due to his 
malaria or any relapses of his malaria.

In conclusion, the preponderance of the competent medical 
evidence of record is against a compensable rating for the 
Veteran's service-connected malaria, as no current impairment 
has been demonstrated.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.  

The discussion above reflects that the Veteran's service-
connected malaria is contemplated by the applicable rating 
criteria.  As such, the schedule is adequate to evaluate the 
disability, and referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none. In particular, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Entitlement to service connection for degenerative joint 
disease of the bilateral knees and shoulders

The Veteran claims that his degenerative joint disease of the 
bilateral knee and shoulder are due to his military service.  
Specifically, the Veteran claims that his duties as a truck 
driver in the rough terrain of Japan caused his bilateral knee 
and shoulder conditions.  

The report of physical examination prior to discharge, dated 
October 1946, states that there was no musculoskeletal defects 
including no limitation of motion or pathology in the left leg.  
Therefore, there is no evidence showing an injury of the 
Veteran's knee or shoulders in service.

The Veteran's recent treatment records show that the Veteran 
has degenerative joint disease of the knees and an osteophyte 
on the right shoulder.  The Veteran also has limitation of 
motion of his shoulders.  Therefore, the Veteran has a current 
disability of his knees and possibly a current disability of 
his shoulders.

The normal findings on the separation examination and the lack 
of diagnosis of any knee or shoulder disability within the one-
year presumptive period or for many years thereafter are more 
probative than the Veteran's contentions made more than sixty 
years after his discharge and in the course of his claim for 
compensation.  See Maxson, 230 F.3d at 1333 (the absence of 
contemporaneous evidence of treatment for a claimed disability 
for many years after service could serve as determinative 
evidence against the claim).  

Furthermore, the only evidence linking the Veteran's shoulder 
and knee disabilities to the Veteran's service are the 
Veteran's own statements.  However, as a lay person, he is not 
competent to render an opinion on matters of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, service connection for bilateral knee and 
shoulder disabilities is denied.  Because the preponderance of 
the evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor. 38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence having been submitted for the claim 
for service connection for lumbar spine stenosis, the claim is 
reopened.  To this extent the appeal is allowed.

A compensable rating for malaria is denied.

Service connection for degenerative joint disease of bilateral 
knee and shoulder disabilities is denied.  


REMAND

Although the Board has reopened the claim for entitlement to 
service connection for lumbar spine stenosis, the Board finds 
that more development is needed before a decision can be made.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Veteran was afforded a VA examination in August 2005.  The 
claims file was not provided to the examiner during the 
examination, and the examiner failed to provide an opinion as 
to whether the Veteran's lumbar spine stenosis is related to 
the Veteran's military service.  For these reasons, the Board 
finds that the examination is inadequate.  An examiner should 
provide an addendum to the August 2005 examination, after 
receiving the claims file.   

The Veteran has provided two causes of his lumbar spine 
stenosis.  He stated that his back disability is due to his 
service-connected malaria and is a residual of his malaria 
treatment in service.  He explains that his back pain started 
when he was hospitalized for eight days in Japan for malaria.  
The Veteran has also claimed that during basic training, he 
fell from a rope 10-12 feet high with full gear and landed on 
his back.  The examiner should consider these statements in his 
opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC should request that the 
August 2005 examiner provide an addendum to 
the August 2005 examination report, after 
reviewing the Veteran's claims file.  If 
the August 2005 examiner is not available, 
another physician with appropriate 
expertise can review the file and report 
and provide the opinion.

The following considerations will govern 
the addendum:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, any recent medical 
records obtained, and a copy of this 
remand.

b.  The examiner should advance an 
opinion at to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's lumbar spine stenosis, 
if any, was manifested during active 
service.

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination, as 
noted above.  The examiner must 
provide a comprehensive report 
including a complete rationale for all 
conclusions reached.  If the examiner 
is unable to render an opinion without 
resort to speculation, he or she 
should so state. 

d.  The examiner is advised that the 
Veteran is competent to report 
injuries and symptoms in service, 
regardless of the contents of the 
service treatment records, and that 
the Veteran's reports must be 
considered.  In this case, the 
Veteran's reports of injuries in 
service are noted above.  The examiner 
should comment on these injuries in 
his opinion.  The rationale for any 
opinions should also be provided.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


